Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8, 9, 13, 14-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chun (US 20170115821).
Regarding claim 1 Chun teach a method of driving a display device (fig.2) comprising a display area to display an image, the method comprising: 
performing a first pixel shift driving by shifting an image by a first range in the display area without loss of image information due to enlargement or reduction of the image (Fig. 7A, image display region DA i.e. DA intact with loss of image info [0124] In other words, the touch position corrector 110-1 may correct the second touch position into the first touch position according to the x-axis shift amount, the y-axis shift amount, [0136] The touch screen display device 100 according to some example embodiments may display an image obtained by moving the initial image Im1 by a pixel shift operation. In other words, the touch screen display device 100 may reduce or enlarge 
performing a second pixel shift driving by shifting an image having the loss of image information ([0143] The image converter 152-1 may set the third region A3 as an x-axis shift region. The image converter 152-1 may set a third region A3' by moving the third region A3 in a direction in which the x-axis reduced region is located, [0144] Therefore, the corrected image Im1' moved in the direction in which the x-axis reduced region is located may be displayed in the third region A3); 
Chun does not teach checking whether a change of a block grayscale value is greater than or equal to a threshold in an interest area in the display area; 
However Li teach whether a change of a block grayscale value is greater than or equal to a threshold in an interest area in the display area ([0008] grayscale change value being a difference between a grayscale value of a pixel having a maximum grayscale value and a grayscale value of a pixel having a minimum grayscale value among pixels in the display region corresponding to the display sub-image; in the case that the…greater than first predetermined threshold subjecting the display sub-image to the color enhancement).
Therefore it would have obvious to one of the ordinary skilled in the art to combine Chun in light of Li publication so that it may include checking whether a change of a block grayscale value is greater than or equal to a threshold in an interest area in the display area; 
The motivation to provide a display method so as to improving the display quality.
claim 8 Chun teach wherein the interest area comprises a plurality of interest areas (fig. 7B, interest areas on two edges).
Regarding claim 9 Chun teach wherein the plurality of interest areas are positioned to be in contact with edges of the display area, respectively (fig. 7B, interest areas on two edges).
Regarding claim 13 Chun teach wherein in the second pixel shift driving, a portion of a first area of the image before shift is reduced or enlarged and displayed after the image shift of the second range, and a remaining portion of the first area is not displayed ([0138] The image converter 152-1 according to some example embodiments may set the first region A1 as an x-axis reduced region, [0142] In other words, the initial image Im1 displayed on the first region A1 may be reduced by the first area Ex1 and displayed as the corrected image Im1' in a first region A1'), 

Regarding claim 14 Chun teach a display device (fig. 2) comprising: 
an image corrector (fig. 2, item 152)  configured to generate second image data based on first image data (fig. 16, item S100); 
a data driver (fig. 2, data driver) configured to generate a data signal (Fig. 2, DS) based on the first image data or the second image data ([0086] The data driver 156 may receive the data timing control signal DCS and the first and second image data DI1 and DI2 from the timing controller 154 to generate a data signal DS. In other words, the data driver 156 may generate the data signal DS on the basis of the first image data DI1, or the data signal DS on the basis of the second image data DI2); and 

wherein the display panel performs a first pixel shift driving by shifting an image by a first range in the display area without loss of image information due to enlargement or reduction of the image (Fig. 7A, image display region DA i.e. DA intact with loss of image info [0124] In other words, the touch position corrector 110-1 may correct the second touch position into the first touch position according to the x-axis shift amount, the y-axis shift amount, [0136] The touch screen display device 100 according to some example embodiments may display an image obtained by moving the initial image Im1 by a pixel shift operation. In other words, the touch screen display device 100 may reduce or enlarge the initial image Im1 displayed on the first, second and third regions A1, A2 and A3 in the image display region by a pixel shift operation), and performs a second pixel shift driving having the loss of image information ( [0143] The image converter 152-1 may set the third region A3 as an x-axis shift region. The image converter 152-1 may set a third region A3' by moving the third region A3 in a direction in which the x-axis reduced region is located, [0144] Therefore, the corrected image Im1' moved in the direction in which the x-axis reduced region is located may be displayed in the third region A3).

claim 15 Chun teach wherein the image corrector corrects the first image data to generate the second image data and to perform an image shift on the image along a shift path (fig. 16, S100, S110, [0236]-[0238]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 16-17, 20, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20170115821) in view of Chun (US 20160329008, herein after Chun 2016).
Regarding claim 16 Chun teach wherein the image corrector configured to determine a shift direction and a shift amount of the image ([0124], [0142]-[0144]).
But does not expressly teach a shift determiner.
However, Chun 2016 teach a shift determiner (fig. 2, shift determiner).
Therefore it would have obvious to one of the ordinary skilled in the art to combine Chun in light of Chun’s previous publication so that it may include a shift determiner.
The motivation is to prevent performance deterioration due to certain pixels corresponding to the certain image or letter being subject to heat deterioration 

Regarding claim 17 Chun in view of Chun 2016 teach wherein the image corrector further comprises an area determiner (Chun 2016 fi2. 216) configured to determine an area in which the image is enlarged or reduced (Chun: [0142] In other words, the initial image Im1 displayed on the first region A1 may be reduced by the first area Ex1 and displayed as the corrected image Im1' in a first region A1'. In addition, the initial image Im1 displayed in the second region A2 may be enlarged by the first area Ex1 and displayed in the second region A2').
 Regarding claim 20 Chun does not teach wherein an image shift of a second range less than the first range is performed in the second pixel shift driving.
However Chun 2016 teach wherein an image shift of a second range less than the first range is performed in the second pixel shift driving ([0026] In an embodiment, the shift determiner is further configured to determine the shift amount such that the image is shifted by an amount that is less than a size of an image displayed in one pixel.).
Regarding claim 21 Chun teach wherein the loss of image information in which a portion of the image is not displayed occurs due to the image shift, in the second pixel shift driving ([0138] The image converter 152-1 according to some example embodiments may set the first region A1 as an x-axis reduced region, [0142] In other words, the initial image Im1 displayed on the first region A1 may be reduced by the first area Ex1 and displayed as the corrected image Im1' in a first region A1').
claim 5 Chun does not teach wherein in the second pixel shift driving, the image shift of the first range or a second range is performed, the second range being less than the first range.
However Chun 2016 teach wherein in the second pixel shift driving, the image shift of the first range or a second range is performed, the second range being less than the first range ([0026] In an embodiment, the shift determiner is further configured to determine the shift amount such that the image is shifted by an amount that is less than a size of an image displayed in one pixel.).
Regarding claim 7 Chun teach wherein the display area comprises an edge scaling area enlarged or reduced by the image shift of the second pixel shift driving (fig. 7B, [0138]-[0142]).



Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20170115821) in view of Li (US 20200090602).

Regarding claim 18 Chun teach wherein the display panel performs the first first pixel shift driving, and performs the second pixel shift driving ([0013]).
But does not teach change of a block grayscale value in an interest area in the display area is greater than or equal to a threshold.
However Li teach change of a block grayscale value in an interest area in the display area is greater than or equal to a threshold ([0008] grayscale change value 
Therefore it would have obvious to one of the ordinary skilled in the art to combine Chun in light of Li publication so that it may include change of a block grayscale value in an interest area in the display area is greater than or equal to a threshold.
The motivation to provide a display method so as to improving the display quality.


Regarding claim 12 Chun in view of Li teach wherein the block grayscale value is a sum of grayscale values of a plurality of pixels in a pixel block (Li: [0033] acquiring a grayscale change value of each of the display sub-images, the grayscale change value being a difference between a grayscale value of a pixel having a maximum grayscale value and a grayscale value of a pixel having a minimum grayscale value among pixels in the display region corresponding to the display sub-image).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20170115821) view of Chun (US 20160320916 herein after Chin1).
claim 10 Chun does not teach wherein the image comprises a scroll area in which a subtitle, text information, or the like shifts in at least some sections, and wherein the interest area is positioned to include at least a portion of the scroll area.
However Chun1 teach wherein the image comprises a scroll area in which a subtitle, text information, or the like shifts in at least some sections, and wherein the interest area is positioned to include at least a portion of the scroll area (fig. 6, [0112]-[0113]).
Therefore it would have obvious to one of the ordinary skilled in the art to combine Chun in light of Chun1 publication so that it may include wherein the image comprises a scroll area in which a subtitle, text information, or the like shifts in at least some sections, and wherein the interest area is positioned to include at least a portion of the scroll area.
The motivation is to provide a touch screen display device having increased touch detection accuracy according to a user's intended touch operation and reduced time delay to detect an accurate touch position, and toward a driving method of such a touch screen display device.

Allowable Subject Matter
Claims 2-4, 6, 11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun US 20160179269 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625